John I. Purtle, Justice, dissenting. We set a trap for lawyers when we amended A.R.A.P. 4(c) to read: A notice of appeal filed before the disposition of any such motion or, if no order is entered, prior to the expiration of the 30-day period shall have no effect. A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion or from the expiration of the 30-day period. This 1988 amendment to Rule 4(c) drastically changed the existing rule and is contrary to logic and our prior decisions. In Caskey v. Pickett, 272 Ark. 521, 615 S.W.2d 359 (1981) we stated: The notice of appeal was timely filed, as supported by case law, statute and rule. Therefore, we do not think it would do justice to penalize a party who filed notice prior to the entry of the decree or judgment. We hold that the filing of notice of appeal before entry of a final order simply becomes effective at the time the final order is entered. The adverse party has not been disadvantaged or suffered any harm. Therefore, the rule will be granted. Attorneys often live and work in cities far removed from trial sites; it is not feasible, from either a practical or an economical viewpoint, to phone every day to ascertain whether a judgment has. been entered. Orders and motions frequently cross in the mail; sometimes a judgment is mislaid on a desk or elsewhere, thereby greatly reducing the likelihood of accurately determining its filing date. If I understand the majority ruling, it holds that all post-judgment motions are deemed denied 30 days after filing unless the trial court has already granted or denied it. The major problem is not with motions that have been granted or denied prior to the expiration of the thirtieth day, but with those instances in which the trial court either has made a decision that is to be reduced to a judgment later or has set briefing schedules. In the present case, the rule is unusually harsh because notice of appeal was given within 30 days of the entry of the original judgment. The order dismissing the appellant’s original complaint was entered on June 22,1989, and her notice of appeal was filed on July 20,1989. Were it not for the fact that Rule 4(c) has been amended, there would be no confusion here. The rule should be amended again to restore its original form. As such action is unlikely, it suffices for the moment simply to point out that the amended Rule 4(c) has no application to these facts. By its decision today, the court holds that Rule 4(c) overrules the provision of Rule 4(a) of giving a party 30 days to appeal a decision of a trial court. The tail is now wagging the dog. Hickman, J., joins this dissent.